Citation Nr: 0904229	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an extra-schedular rating in excess of 40 
percent for herniated nucleus pulposus, L5, S1, post-
operative.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1960 to 
July 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision, in which the 
RO continued a 40 percent rating for herniated nucleus 
pulposus L-5, S-1, post-operative, and denied a TDIU. The 
Veteran filed a notice of disagreement (NOD) in February 
2004, and the RO issued a statement of the case (SOC) in July 
2004.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2004.

In December 2004, the Veteran testified during a  hearing 
before RO personnel; a transcript of the hearing is of 
record. 

In March 2007, the Board denied a schedular rating in excess 
of 40 percent for herniated nucleus pulposus L-5, S-1, post-
operative.  At that time, the Board also remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.) 
the matter of a  higher rating for herniated nucleus pulposus 
L-5, S-1, post-operative, on an extra-schedular basis, for 
initial RO consideration and for additional development of 
the claim for a TDIU.  On remand, the AMC denied the claim 
for a higher rating on an extra-schedular basis and the claim 
for a TDIU (as reflected in a September 2008 SSOC), and 
returned these matters to the Board for appellate 
consideration.



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran's herniated nucleus pulposus, L5, S1, post-
operative has not been shown to result in marked interference 
with employment or frequent hospitalization, nor has the 
disability been shown  to otherwise present so exceptional or 
unusual a disability picture so as  to render impractical the 
application of the regular schedular standards for rating the 
disability.

3.  The percentage rating for the Veteran's service-connected 
herniated nucleus pulposus, L5, S1, post-operative disability 
does not meet the minimum percentage requirements for an 
award of a TDIU, and the disability is not shown to prevent 
him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

1.  The criteria for an extra-schedular rating in excess of 
40 percent for herniated nucleus pulposus, L5, S1, post-
operative, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A,  
5107 (West 2002 & Supp. 2008); 38 C.F.R. § § 3.02, 3.159, 
3.321(b)(1) (2008).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.

This appeal involves claims for increase (to include a claim 
for a TDIU).  In rating cases,  a claimant must be provided 
with information pertaining to assignment of disability 
ratings , as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The  Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court)   in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant. Id.

In this appeal, a March 2007 post-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his claim for an 
increased rating on an extra-schedular basis and for a TDIU, 
as well as what information and evidence must be submitted by 
the appellant and what information and evidence would be 
obtained by VA. This letter also requested that the appellant 
submit any pertinent evidence in his possession (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The March 2007 letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of this letter, and 
opportunity for the Veteran to respond, the September 2008 
SSOC reflects readjudication of the claims on appeal.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the May 2006 VCAA letter, which informed the 
Veteran of the information and evidence necessary to 
substantiate his claims for a higher rating on an extra-
schedular basis and for a TDIU and explained how disability 
ratings are determined, read together with the July 2004 SOC 
and May 2005, September 2005, and September 2008 SSOCs, which 
included the governing legal authority, satisfies the notice 
requirements of Vazquez-Flores.

Moreover, to whatever extent the aforementioned documents are 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claims for an increased rating on an extra-schedular basis 
and for a TDIU.  In this regard, during the June 2003 QTC and 
the January 2005 VA examinations, the Veteran described the 
effects of his disability on his usual daily activities and 
reported that he has been unemployed since 2003, claimed as 
due to his service-connected back disability.  In addition, 
in the Veteran's February 2004 NOD, he asserted that he was 
unable to sit or stand for more than one hour due to his 
severe back pain.  He further asserted that he was not 
qualified for a desk job and could not sit to do one.  

Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what is necessary to substantiate a claim. 
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30- 31 (2007).  Given the 
Veteran's statements, the Board finds that, the record also 
indicates that the Veteran has demonstrated that he has 
actual knowledge of the information and evidence needed to 
establish a higher rating on an extra-schedular basis and for 
a TDIU.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of a QTC examination 
conducted in June 2003 and a VA examination conducted in 
January 2005.  A May 2003 Social Security Administration 
(SSA) determination letter that denied the Veteran SSA 
disability benefits and a September 2003 SSA letter showings 
that the Veteran receives Social Security retirement 
benefits, but not disability benefits, are associated with 
the claims file.  Also of record and considered in connection 
with the appeal is the transcript of the December 2004 RO 
hearing, as well as various written statements provided by 
the Veteran, and by his representative, on his behalf.   

The Board also finds that no further RO action is needed 
prior to appellant consideration of these claims.  In this 
regard, it is noted that, in the  March 2007 remand, the 
Board instructed that the Veteran be afforded a new VA 
orthopedic examination to obtain information as to the 
severity of his low back disability, specifically addressing 
what effect the Veteran's service-connected disability had on 
his ability to work.  The Board's advised the Veteran that, 
under 38 C.F.R. § 3.655, if he failed to report for 
examination without good cause, the claims remaining on 
appeal would be denied.

The record reflects that, pursuant to the remand, VA 
examinations were scheduled in August 2008 and September 
2008, but that  the Veteran did not report for either 
examination.  In a July 2008 letter, the AMC informed the 
Veteran that the VA medical facility nearest to the Veteran 
was requested to schedule him for a VA examination.  This 
letter also informed the Veteran that failure to report for 
the examination would result in the claims being rated based 
on the evidence of record.  An August 2008 letter from the 
Fayetteville VA medical center (VAMC) shows that the Veteran 
was advised of a VA examination scheduled later that month, 
and he was provided with the time and place to which he was 
to report.  The August 2008 letter was not returned as 
undeliverable; however, the Veteran neither appeared for the 
scheduled examination nor contacted the VAMC to indicate that 
he was unable to do so.  The VAMC sent the Veteran an August 
2008 letter noting that he did not keep the scheduled 
appointment and indicating that if  the Veteran wished to 
reschedule his appointment, he could contact the VAMC at a 
number provided in the letter.  This letter was not returned 
as undeliverable.  

The Board notes that the VAMC appears to have made another 
attempt to afford the Veteran a VA examination, as there is a 
September 2008 letter notifying the Veteran he had not kept a 
scheduled appointment.  This letter was also not returned as 
undeliverable.  Although the Veteran's representative asserts 
that a remand is warranted to verify the Veteran's contact 
information, in connection with the mailing of correspondence 
and the presumption of regularity in the administrative 
process, the Court has held that VA may rely on the "last 
known address" shown of record (see Thompson v. Brown, 8 Vet. 
App. 169, 175 (1995)), and that the burden is on the 
appellant to keep VA apprised of his whereabouts; if he does 
not do so, there is no burden on the part of the VA to "turn 
up heaven and earth to find [the appellant]," see Hyson v. 
Brown, 5 Vet. App. 262 (1993). 

Because the Veteran failed to report to VA examinations 
scheduled in connection with each claim for increase, as 
indicated in the prior remand, there is legal authority for 
VA to deny the claims for increase, as a matter of law.  See 
38 C.F.R. § 3.655(b) (21008).  However, under the 
circumstances of this case-to include the fact that the 
record does not include copies of each VAMC notice of 
scheduled VA examination  to which the Veteran failed to 
report, the Board will, as the RO has done, adjudicate each 
claim on appeal on the basis of the current record..

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through notice of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In his May 2003 claim for an increased rating, the Veteran 
asserted that he was no longer able to perform his duties as 
a truck driver due to this service-connected back disability.  
The Veteran submitted a letter from D. A. Martin, JR., M.D., 
stating that the Veteran had chronic back pain with 
degenerative joint disease and spinal stenosis and underlying 
radicular symptoms.  Dr. Martin  noted that the Veteran was a 
truck drive and that his current symptoms were  bad enough 
that he could  not tolerate prolonged driving and/or 
operating his truck, or  tolerate any type of labor intensive 
activity associated with unloading or covering up his 
trailer.  Further, Dr. Matins noted that the Veteran was  
going out on disability and expressed his believe that  the 
Veteran would not be able to return to work because of his 
age as well as his underlying back condition.
 
A May 2003 SSA determination letter advised the Veteran that 
he was not approved for disability benefits because they had 
determined that his claimed condition, of back problems and 
right leg numbness, were not severe enough to preclude work.  

In his application for Increased Compensation Based on 
Unemployability, received in June 2003, the Veteran stated 
that he received a GED in the Navy and had worked as an owner 
operator of a truck until 2003.  He indicated that due to his 
back pain, he was unable to work or drive a truck, and had to 
retire from the trucking industry.  

A June 2003 QTC examination report reflects that the Veteran 
stated he was not currently working.  It was noted that his 
usual occupation was a truck driver for 32 years.   The 
examiner commented that the Veteran used to be a truck driver 
and he had to quit a few months ago secondary to his back 
pain and his radiculopathy.  The Veteran stated that, 
sometimes, he was not able to push on the break secondary to 
his leg weakness and the pain, and that he was unable to walk 
for long distances, more than 10 to fifteen minutes, due  to 
his back pain.  The examiner did not indicate that the 
Veteran's service-connected back disability prevented him 
from sedentary employment.  

In July 2003, the RO received written correspondence from 
Schneider National Inc., that the Veteran was an independent 
contractor who began an employment contract in September 1994 
until April 2003.  There was no indication that the Veteran  
no longer had an employment contract with the company  due to 
disability.

In the Veteran's February 2004 NOD, he asserted that he was 
unable to sit or stand for more than one hour due to his 
severe back pain.  He furthered that he has to take narcotic 
pain medication which causes drowsiness.  He contends that he 
is not qualified for a desk job and could not sit to do one.  
 
During a January 2005 VA examination, the Veteran reported 
that his back pain was relieved by rest and Percocet.  He 
indicated that, when he experienced pain, he could  function 
with medication.  The Veteran stated that his back condition 
did not cause incapacitation, but that his  left leg would 
give away when walking for 30 minutes.  It was noted that the 
Veteran's back condition resulted in two times loss from work 
per year.  

III.  Analysis

As was noted above, in a September 2003 decision, the Board 
denied an increased schedular rating for herniated nucleus 
pulposus, L5, S1, post-operative.  Hence, the matters 
remaining on appeal are limited to consideration of whether a 
higher rating, on an extra-schedular basis, and a TDIU, are, 
each warranted. 

A.  Extra-Schedular Rating

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  Van 
Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2008). In 
exceptional cases, where the ratings provided by the rating 
schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to service-connected 
disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extra-schedular rating requires a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 
C.F.R. § 3.321(b)(1).

The Board has considered the evidence of record, and finds 
that there is no showing that the Veteran's service-connected 
herniated nucleus pulposus, L5, S1, post-operative has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of higher ratings on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The fact that the Veteran has a 40 percent rating is 
indicative of significant impairment.  However, as indicated 
below, the Board has found that the Veteran is not 
unemployable due to his service-connected herniated nucleus 
pulposus, L5, S1, post-operative, and there is no objective 
showing that his disability has impacted his employability to 
an extent greater than what is already contemplated in the 
assigned 40 percent rating.  Furthermore, there is no 
evidence that the Veteran's herniated nucleus pulposus, L5, 
S1, post-operative results in frequent hospitalization.  
There also is no showing that the disability otherwise 
renders the application of the regular schedular standards 
impractical.  

The Board again emphasizes that the RO arranged for the 
Veteran to undergo another comprehensive VA examination to 
ascertain the nature and extent or severity of his service-
connected herniated nucleus pulposus, L5, S1, post-operative.  
Examinations were scheduled in August 2008 and September 
2008; however, the Veteran did not report for either 
examination.  Hence, aside from denying the claim for 
increase, as a matter of law, for failure to report to 
scheduled examinations (see 38 C.F.R. § 3.655(b), the Board 
has no alternative but to rate the Veteran's herniated 
nucleus pulposus, L5, S1, post-operative on the basis of the 
current record. 

However, as indicated above,  the record simply does not 
support a finding that  the Veteran's herniated nucleus 
pulposus, L5, S1, post-operative represents so exceptional or 
unusual a disability picture as to render inadequate the 
rating criteria for evaluating the disability.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) for assignment of a higher rating, on an extra-
schedular basis, are not met.   See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2008).  In exceptional circumstances, where the Veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).

In this case, the Veteran does not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for consideration of a TDIU, as service connection 
is in effect only for herniated nucleus pulposus, L5, S1, 
post-operative, rated as 40 percent disabling.  Consequently, 
the Veteran does not meet the minimum percentage requirements 
under 38 C.F.R. § 4.16(a) (2008). 

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the Veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993). Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In this case since the Veteran failed to appear for re-
examination, as with the claim for increased rating, the 
Board has no alternative but to consider the TDIU claim on 
the basis of existing evidence of record.

In his application for Increased Compensation Based on 
Unemployability, received in June 2003, the Veteran stated 
that he received a GED in the Navy and had worked as an owner 
operator of a truck until 2003.  He indicated that due to his 
back pain, he was unable to work or drive a truck, and had to 
retire from the trucking industry.  

Although the Veteran has submitted an opinion from his 
private physician, Dr. Martin, the physician only concluded 
that the Veteran would not be able to return to his employ as 
a truck driver because his current symptoms are bad enough 
that he can not tolerate prolonged driving and/or operating 
his truck, and he can not tolerate any type of labor 
intensive activity associated with unloading or covering up 
his trailer.  Dr. Martin never opined whether the Veteran's 
service-connected herniated nucleus pulposus, L5, S1, post-
operative, rendered him unable to obtain or retain 
substantially gainful employment in career fields outside of 
truck driving, to include sedentary work.  

While the Board has considered the Veteran's assertions in 
this appeal, none of the competent medical evidence indicates 
that veteran's service-connected disability renders him 
unable to obtain or retain substantially gainful employment, 
the Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, 
on an extra- schedular basis, are not met.  While the record 
does show that the Veteran has not been employed since April 
2003, there simply is no competent evidence or opinion that 
veteran is unemployable due his to service-connected 
disability.

C.  Both Claims

The points out that, to whatever extent the Veteran ( and  
his representative, on his behalf) are attempting to 
establish the Veteran's level of impairment, to include 
unemployability, attributable to his  service-connected low 
back disability on the basis of assertions, alone, as 
laypersons not shown to have the appropriate training and 
expertise, neither is  competent to render a probative (i.e., 
persuasive) opinion on such a matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge). 
As such, the lay assertions in this regard have no probative 
value.

As a final note, the Board points out that the August 2008 
and September 2008 VA examinations arranged pursuant to the 
Board's remand may have yielded medical findings to support a 
higher rating for the disability under consideration and/or 
the award of a TDIU; however, the Veteran did not report to 
the scheduled examinations, nor did he later indicate a 
willingness to report to such an examination.  The Board 
emphasizes that the duty to assist is not a one-way street.  
See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Given the current record, the Board must conclude that the 
claims for a higher rating, on an extra-schedular basis, and 
for a TDIU must be denied.  In reaching the  conclusion to 
deny each claim, the Board has considered the benefit-of-the-
doubt doctrine; however, as no competent, persuasive evidence 
supports either claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An extra-schedular rating in excess of 40 percent for 
herniated nucleus pulposus, L5, S1, post-operative is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


